DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 3/21/2022 amended claims 1, 10 and 12-15 and cancelled claim 5.  Applicant’s amendments overcome the 35 USC 112/101 rejections from the office action mailed 11/26/2021; therefore these rejections are withdrawn.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Hanada in view of Rau and Hanada in view of Rau further in view of Konishi from the office action mailed 11/26/2021; therefore these rejections are withdrawn.  For the reasons discussed below claims 1-4, 6-10 and 12-18 are allowed.      
 

Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  the prior art does not teach the specific combination of paraffin oil and additive compounds recited in claim 1 in the ranges recited in the claim.  Applicant has shown the criticality of the ranges from the Examples of the instant specification.  For these reasons claims 1-4, 6-10 and 12-18 are allowed.         



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771